Citation Nr: 0933918	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted], Appellant's wife


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part denied 
entitlement to service connection for a back disability.  

The Veteran and his wife, [redacted], provided testimony 
before the undersigned in a videoconference hearing in August 
2009.  A transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

There is competent evidence that the Veteran has a current 
disability.  A December 2004 lumbar spine X-ray showed 
degenerative changes at L2-L3 with decreased disc space and 
degenerative spurring.  Furthermore, the Veteran was treated 
for coccydynia in 1994 and for cervical/trapezial sprain in 
1998.  

Service treatment records show that the Veteran received 
treatment for back strain and back pain twice in service.  
The Veteran stated in a September 2007 notice of 
disagreement, an April 2008 VA Form 9, and at the August 2009 
hearing that he began experiencing back pain during service 
and that the pain had continued since.  He testified that he 
had received treatment in the years following service, but 
that records of such treatment were no longer available.  
Recent statements have been submitted by friends of the 
Veteran who knew him prior to service and by his wife who 
corroborate his statement that he did not have a back 
disability prior to service.  Hence, the record also 
indicates that the signs and symptoms of a back disability 
may be related to the Veteran's active duty service.  

The Veteran has not been provided a VA medical examination in 
connection to his claim.  An examination is needed in order 
to obtain an informed medical opinion as to whether the 
current back disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine whether he has 
a back disability that is related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any back disability had its 
onset in active service or is otherwise 
the result of disease or injury in 
service.

The rationale for all opinions should also 
be provided.  The examiner is advised that 
the Veteran is competent to report 
injuries and symptoms and that his history 
must be considered in formulating the 
opinion.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


